Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2020 has been entered.  

Claims 1, 6-9, 16, 19, 31-33, 36-46, 48, 54-57, 59, 62-63, 77, 84-88 and 90-99 are pending and being acted upon in this Office Action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  
After careful consideration, the Examiner has determined that none of the information contained therein raises new issues of patentability.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable because the prior art neither teaches nor suggests a dimeric protein or antibody or oligomer or hexamer 
(a)    the amino acid in the position corresponding to E345 in a human IgGl heavy chain is R or K,
(b)    the amino acid in the position corresponding to E430 in a human IgGl heavy chain is G or S, and
(c)    the amino acid in the position corresponding to S440 in a human IgGl heavy chain is  Y or W, wherein the numbering is according to the EU Index as set forth in Kabat as set forth in claims 1, 6-9, 16, 19, 31-33, 36-46, 48, 54-57, 59, 62-63, 77, 84-88 and 90-99.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6-9, 16, 19, 31-33, 36-46, 48, 54-57, 59, 62-63, 77, 84-88 and 90-99 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644